Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 STOCK PURCHASE AGREEMENT BY AND BETWEEN THE SHAREHOLDER OF SALES STRATEGIES, INC. AND INCENTRA SOLUTIONS, INC. Dated as of August 31, 2007 TABLE OF CONTENTS Page RECITALS 8 ARTICLE I PURCHASE AND SALE OF SHARES 8 Section 1.1. Purchase and Sale of Shares 8 Section 1.2. Consideration 8 Section 1.3 Excluded Assets and Liabilities 15 Section 1.4 Closing 15 ARTICLE II REPRESENTATIONS AND WARANTIES OF THE COMPANY 15 Section 2.1 Organization, Standing and Corporate Power 15 Section 2.2 Subsidiaries 16 Section 2.3 Capital Structure 16 Section 2.4 Authority; Noncontravention 17 Section 2.5 Financial Statements; Undisclosed Liabilities 18 Section 2.6 Material Contracts 20 Section 2.7 Permits; Compliance with Applicable Laws 20 Section 2.8 Absence of Litigation 21 Section 2.9 Tax Matters 21 Section 2.10 Employee Benefit Plans 23 Section 2.11 Labor Matters 26 Section 2.12 Environmental Matters 27 Section 2.13 Intellectual Property 29 Section 2.14 Insurance Matters 31 Section 2.15 Transactions with Affiliates 31 Section 2.16 Brokers 31 Section 2.17 Real Property 32 Section 2.18 Tangible Personal Property 32 Section 2.19 Powers of Attorney 33 Section 2.20 Offers 33 Section 2.21 Warranties 33 Section 2.22 Investment Company 33 Section 2.23 Books and Records 33 Section 2.24 Status of Shares Being Transferred 33 Section 2.25 Investment in Purchaser Common Stock 33 Section 2.26 Hubcity Media and Denali 34 Section 2.27 Disclosure 35 Page 2 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER 35 Section 3.1 Organization; Standing and Corporate Power 36 Section 3.2 Capital Structure 36 Section 3.3 Authority; Noncontravention 37 Section 3.4 Purchaser Documents 37 Section 3.5 Voting Requirements 38 Section 3.6 Brokers 38 Section 3.7 Board and Other Approval 38 Section 3.8 Books and Records 39 Section 3.9 Sarbanes Oxley Act Compliance 39 Section 3.10 Additional Representations 39 Section 3.11 Litigation 40 Section 3.12 Compliance 40 Section 3.13 Contracts with Third Parties 40 Section 3.14 Disclosure 40 ARTICLE IV COVENANTS RELATING TO CONDUCT OF BUSINESS 40 Section 4.1 Conduct of Business by the Company 40 Section 4.2 Advice of Changes 42 Section 4.3 No Solicitation by the Company 42 Section 4.4 Conduct of Business by Purchaser 43 Section 4.5 Transition 43 ARTICLE V ADDITIONAL AGREEMENTS 43 Section 5.1 Access to Information; Confidentiality 43 Section 5.2 Commercially Reasonable Efforts 44 Section 5.3 Fees and Expenses 44 Section 5.4 Public Announcements 44 Section 5.5 Regulation D 45 Section 5.6 Shareholder Covenant Not to Compete 45 Section 5.7 Company Tax Returns. 45 Section 5.8 Transfer of Excluded Assets and Liabilities 46 ARTICLE VI CONDITIONS PRECEDENT 46 Section 6.1 Conditions to Each Party's Obligation to Effect the Purchase 46 Section 6.2 Conditions to Obligations of Purchaser 47 Page 3 Section 6.3 Conditions to Obligations of the Shareholder 48 Section 6.4 Frustration of Closing Conditions 49 ARTICLE VII INDEMNIFICATION; ARBITRATION 50 Section 7.1 Indemnification 50 Section 7.2 Claims and Procedure 52 Section 7.3 Arbitration 53 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 54 Section 8.1 Termination 54 Section 8.2 Effect of Termination 54 Section 8.3 Amendment 55 Section 8.4 Extension; Waiver 55 ARTICLE IX GENERAL PROVISIONS 55 Section 9.1 Survival of Representations, Warranties and Agreements 55 Section 9.2 Notices 55 Section 9.3 Definitions 56 Section 9.4 Interpretation 57 Section 9.5 Counterparts 57 Section 9.6 Entire Agreement; no Third-Party Beneficiaries 57 Section 9.7 Governing Law 58 Section 9.8 Assignment 58 Section 9.9 Consent to Jurisdiction 58 Section 9.10 Headings 58 Section 9.11 Severability 58 Section 9.12 Enforcement 58 Page 4 EXHIBITS Exhibit A  Form of Unsecured Promissory Note Exhibit B  Form of Escrow Agreement Exhibit C  Excluded Assets and Liabilities Exhibit D  Form of Employment Agreement Exhibit E  Form of Registration Rights Agreements Exhibit F  Form of Legal Opinion of Counsel to the Company and Shareholder Exhibit G  Form of Legal Opinion of Counsel to the Purchaser SCHEDULES Company Disclosure Schedule Purchaser Disclosure Schedule Page 5 INDEX OF DEFINED TERMS DEFINED TERMS SECTION DEFINED Adjusted Closing Net Working Capital Section 1.2(c)(iv) affiliate Section 9.3(a) Agreement Preamble Bonus Earn Out Payment Section 1.2(c)(iv) Closing Section 1.3 Closing Date Section 1.3 Closing Payment Section 1.2(a) Closing Statement Section 1.2(c)(i) Closing Net Working Capital Section 1.2(c)(i) Code Section 2.9(e) Company Preamble Company Acquisition Proposal Section 4.3(a) Company Certificate of Incorporation Section 2.2(b) Company Common Stock Section 2.3(a) Company Disclosure Schedule Article II Company Financial Statements Section 2.5(a) Company IP Agreements Section 2.13(g) Company Material Contracts Section 2.6(b) Company Permitted Lien Section 2.18 Competing Business Section 5.9 Dispute Section 7.3 Earn Out Payment Section 1.1 EBITDA Section 1.2(b) Employee Plans Section 2.10(a) Employment Agreements Section 6.2(h) encumbrance Section 9.3(c) Environmental Laws Section 2.12(d)(i) Environmental Permits Section 2.12(d)(ii) ERISA Section 2.10(a) ERISA Affiliate Section 2.10(a) Escrow Agreement Section 1.2(b) Escrow Deposit Section 1.2(b) Escrow Account Section 1.2(b) Escrow Termination Date Section 1.2(d) Excluded Assets Section 1.3 Fiduciary Section 2.10(e) GAAP Section 2.5(a) Government Entities Section 2.4(c) Governmental Entity Section 2.4(c) Hazardous Substances Section 2.12(d)(iii) Page 6 indemnified party Section 7.2(a) indemnifying party Section 7.2(a) Initial Consideration Section 1.1 Intellectual Property Section 2.13(a) IRS Section 2.10(g) knowledge Section 9.3(d) Liens Section 2.4(d) material adverse change Section 9.3(e) material adverse effect Section 9.3(e) Measurement Period Section 1.2(a)(i) Measurement Period Earn Out Payment Section 1.2(d)(i) Multi-Employer Plans Section 2.10(d) Net Working Capital Section 1.2(c) Net Working Capital Deficit Section 1.2(c)(iii) Other Company Documents Section 2.7(c) Over 90 Collections Section 1.2(c)(iv) person Section 9.3(f) Purchase Preamble Purchaser Preamble Purchaser Common Stock Section 3.2(a) Purchaser Employee Stock Options Section 3.2(a) Purchaser Indemnified Parties Section 7.1(a) Purchaser Losses Section 7.1(a) Purchaser SEC Documents Section 3.4(a) Purchaser Preferred Stock Section 3.2(a) Purchaser Stock Plans Section 3.2(a) Permits Section 2.7(a) Release Section 2.12(d)(iv) Registration Rights Agreement Section 6.2(i) Requisite Regulatory Approvals Section 6.1(b) Restraints Section 6.1(c) Sarbanes Oxley Act Section 3.9 SEC Section 3.4(a) Securities Act Section 2.25(a) Seller Indemnified Parties Section 7.1(b) Seller Losses Section 7.1(b) Shareholder Preamble Shares Recitals Software Section 2.13(a) subsidiary Section 9.3(g) Tangible Personal Property Section 2.18 Tax Section 2.9(i)(i) Taxes Section 2.9(i)(i) Tax Return Section 2.9(i)(ii) Third Party Rights Section 2.13(d) working capital Section 6.2(e) Page 7 STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT (this "Agreement") dated as of August 31, 2007, by and between INCENTRA SOLUTIONS, INC. , a Nevada corporation ("Purchaser") and THOMAS G. KUNIGONIS, Jr. ("Shareholder"), the sole shareholder of SALES STRATEGIES, INC., a New Jersey corporation (the "Company"). RECITALS WHEREAS, Shareholder owns all of the outstanding shares of capital stock (the "Shares") of the Company; WHEREAS, Shareholder intends to sell and Purchaser intends to purchase the Shares (the Purchase); NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto intending to be legally bound do hereby agree as follows: ARTICLE I PURCHASE AND SALE OF THE SHARES SECTION 1.1. Purchase and Sale of the Shares . Upon the terms and subject to the conditions of this Agreement, Shareholder agrees to sell, convey, assign and transfer, and Purchaser agrees to purchase, the Shares, free and clear of all encumbrances (as defined in Section 9.3(b) hereof) for the initial consideration of Four Million Seven Hundred Fifty Thousand Dollars ($4,750,000.00) in cash, an unsecured promissory note in the amount of Two Hundred Fifty Thousand Dollars ($250,000.00), and One Million Dollars ($1,000,000.00) in shares of Purchaser's unregistered and restricted common stock. Purchaser shall pay Shareholder additional consideration pursuant to the provisions of Section 1.2(d), if, and only if, the conditions of such Section 1.2(d) are satisfied and only to the extent satisfied. At the Closing (as defined in Section 1.3) Shareholder will transfer to Purchaser the Shares listed after his name in Section 2.3(a) of the Company Disclosure Schedule, which together will constitute all of the issued and outstanding Shares of the Company. SECTION 1.2. Consideration . (a) Upon the terms and subject to the conditions of this Agreement, in consideration of the sale, conveyance, assignment and transfer of the Shares to Purchaser at the Closing, Purchaser agrees to: Page 8 (1) Pay to Shareholder Four Million Two Hundred Seventy Five Thousand Dollars ($ 4,275,000.00) by wire transfer of immediately available funds at the Closing; (2) As of the Closing Date, issue to Shareholder One Million Dollars ($1,000,000.00) in shares of Purchaser's unregistered common stock, with the number of shares to be issued determined by dividing One Million Dollars ($1,000,000.00) by the average closing price of Purchaser Common Stock, as reported on Bloomberg L.P. on the Principal Market, for the five (5) consecutive trading days ending on and including August 31, 2007; and (3) As of the Closing Date issue to Shareholder an unsecured promissory note in the amount of Two Hundred Fifty Thousand Dollars ($250,000.00) and in substantially the form attached hereto as Exhibit A. (b) Prior to or simultaneously with the Closing, Shareholder and Purchaser shall enter into an escrow agreement (the "Escrow Agreement") with an escrow agent selected by Purchaser and reasonably acceptable to Shareholder (the "Escrow Agent") substantially in the form of Exhibit B hereto. Pursuant to the terms of the Escrow Agreement, Purchaser shall deposit Four Hundred Seventy Five Thousand Dollars ($475,000.00) (the "Escrow Deposit") into an interest bearing escrow account, which account is to be managed by the Escrow Agent (the "Escrow Account"). Any Escrow Deposit, any interest thereon, and any other property in the Escrow Account are referred to as the "Escrow Fund". The Escrow Fund shall be available to satisfy any NWC Deficit as defined in Section 1.2(c)(iii) below. In connection with such deposit of the Escrow Deposit with the Escrow Agent and as of the Closing Date, Shareholder will be deemed to have received and deposited with the Escrow Agent his interest in the Escrow Fund without any act of Shareholder. Distributions from the Escrow Account shall be governed by the terms and conditions of the Escrow Agreement and the terms hereof. The adoption of this Agreement and the approval of the transaction contemplated herein by Shareholder shall constitute approval of the Escrow Agreement and all of the arrangements relating thereto, including, without limitation, the placement of the Escrow Deposit in escrow. (c) (i) As promptly as practicable, but no later than ninety (90) days after the Closing Date, Purchaser shall, at its own cost, cause to be prepared and delivered to the Shareholder a closing statement (the "Closing Statement) presenting the Net Working Capital (defined in accordance with generally accepted accounting principles ("GAAP") as current assets minus current liabilities) as of the end of business on the Closing Date ("Closing Net Working Capital"). Accounts receivable included within Net Working Capital for this purpose shall be valued at face value if the age of the receivable is ninety (90) days or less and at zero (0) if the age of the receivable is ninety (90) days or more. Shareholder shall have thirty (30) days from receipt of the Closing Statement to dispute the calculation of Net Working Capital by Purchaser. Purchaser shall Page 9 cooperate with Shareholder by providing any additional documentation supporting the Closing Statement as soon as practicable following Shareholders request for same. In the event Shareholder and Purchaser are not able to agree within forty-five (45) days of receipt of the statement by the Shareholder on such calculation, it shall be submitted to a mutually agreed upon independent public accounting firm for final resolution in accordance with the guidelines as provided herein. (ii) The independent accounting firm selected by Purchaser and Shareholder will be a firm with offices in more than one location, and which has no prior relationship with either the Seller or the Purchaser and its affiliates. Each party may present financial information to the accounting firm for review within ten (10) days of selection of the firm provided that all such information is simultaneously provided to the other party. No such firm will be engaged that does not undertake to provide its final determination within thirty (30) days of submission of all materials to be reviewed. The decision of the selected accounting firm will be presented in a written report to include the basis for all adjustments made to the Closing Statement. The fees of the accounting firm will be paid one-half by the Purchaser and one-half by the Shareholder. (iii) In the event Closing Net Working Capital is less than One Million Dollars ($1,000,000.00), the shortfall shall be referred to herein as the "NWC Deficit". (iv) Ninety (90) days after the Closing Date, the Closing Net Working Capital shall be increased by the amount of accounts receivable which were aged over ninety (90) days as of the Closing Date and collected between the Closing Date and the ninetieth (90th) day after the Closing Date (the "Over 90 Collections"). If after these adjustments, a NWC Deficit exists, the Purchase Price shall be reduced by the amount of such NWC Deficit. In the event Closing Net Working Capital, as adjusted for the Over 90 Collections, exceeds One Million Dollars ($1,000,000.00), the Purchase Price shall be increased by the amount of such excess, and such excess shall be paid to Shareholder from Incentra directly, outside of the Escrow Account, as additional consideration. In addition, Purchaser shall transfer over to Shareholder all of the rights, title and interest of Purchaser and the Company to any and all accounts receivable which were aged over ninety (90) days as of the Closing Date and which have not been collected by the ninetieth (90 th ) day after the Closing Date. Shareholder shall have the right to take any and all actions it may deem appropriate to collect such accounts receivable, Shareholder shall be entitled to retain, as additional Purchase Price, the proceeds of such accounts receivable, and Shareholder shall assume all liabilities associated with such accounts receivable. (v) As soon as reasonably practicable (which shall in any case be within fifteen (15) days after the parties have agreed upon the Closing Statement, or, in the event the parties can not come to agreement, after the Page 10 issuance of a written report as provided for under subparagraph (ii) hereof), the Parties shall execute and deliver to the Escrow Agent joint instructions as contemplated in Section 4 of the Escrow Agreement instructing the Escrow Agent to liquidate the Escrow Fund and deliver to Shareholder all funds in the Escrow account, in the event there is no NWC Deficit or to Purchaser, in the amount of any NWC Deficit not otherwise paid to Purchaser, with any funds then remaining in the Escrow Fund paid over to Shareholder. (d) Subject to the conditions set forth below, Purchaser will pay Shareholder additional consideration to be computed as follows: (i) For each of the first three twelve (12) calendar month periods beginning on the first day of the month after Closing (each, a Measurement Period), in the event Company's EBITDA is in excess of One Million Five Hundred Thousand Dollars ($1,500,000.00) for an individual Measurement Period, Purchaser will pay Shareholder additional consideration (a "Measurement Period Earn Out Payment") of Two Dollars ($2.00) for each One Dollar ($1.00) that the EBITDA exceeds One Million Five Hundred Thousand Dollars ($1,500,000.00) for such Measurement Period, up to a maximum Measurement Period Earn Out Payment of One Million Dollars ($1,000,000.00) for any individual Measurement Period. Any Measurement Period Earn Out Payment due shall be payable within ninety (90) days after the end of the Measurement Period for which it is being paid and shall be paid one-third (1/3) in cash and two-thirds (2/3) in unregistered Purchaser Common Stock. For purposes of this Section 1.2(d)(i), the number of shares of unregistered Purchaser Common Stock to be issued shall be determined by dividing two-thirds (2/3) of the total Measurement Period Earn Out Payment by the per share fair market value of Purchaser's unregistered Common Stock. The per share fair market value of Purchaser's unregistered Common Stock shall be the average closing price of Purchaser Common Stock, as reported on Bloomberg L.P. on the Principal Market, for the five (5) consecutive trading days ending on the last day of the applicable Measurement Period. (ii) In the event that Company EBITDA for any individual Measurement Period is less than One Million Five Hundred Thousand Dollars ($1,500,000.00), there shall be no Measurement Period Earn Out Payment for that Measurement Period . (iii) In the event Company EBITDA for any individual Measurement Period is less than Two Million Dollars ($2,000,000.00) and the Companys aggregate EBITDA for the three Measurement Periods is greater than Four Million Five Hundred Thousand Dollars ($4,500,000.00), an adjustment to the earn-out consideration will be calculated whereby Purchaser shall pay Shareholder an amount equal to the difference between (i) the actual aggregate EBIDTA over the three Measurement Periods, up to a maximum of Six Million Page 11 Dollars ($6,000,000.00), less Four Million Five Hundred Thousand Dollars ($4,500,000.00), times two and (ii) the actual Measurement Period Earn Out Payments made by Purchaser to Shareholder pursuant to Sections 1.2(d)(i) and 1.2(d)(ii) above (the Adjusting Earn Out Payment). Any payment pursuant to this Section 1.2(d)(iii) shall be made within ninety (90) days of the end of the final Measurement Period and shall be paid one-third (1/3) in cash and two-thirds (2/3) in unregistered Purchaser Common Stock. The number of shares of unregistered Purchaser Common Stock to be issued shall be determined by dividing two-thirds (2/3) of the Adjusting Earn Out Payment by the per share fair market value of Purchaser's unregistered Common Stock. The per share fair market value of Purchaser's unregistered Common Stock shall be the average closing price of Purchaser Common Stock, as reported on Bloomberg L.P. on the Principal Market, for the five (5) consecutive trading days ending on the last day of the third Measurement Period. (iv) In addition, Purchaser shall pay Shareholder further additional consideration (the "Bonus Earn Out Payment") equal to fifty percent (50%) of the amount by which the Companys aggregate EBITDA over the three (3) Measurement Periods exceeds, in the aggregate, Six Million Dollars ($6,000,000.00) . The Bonus Earn Out Payment due shall be payable within ninety (90) days after the end of the final Measurement Period and shall be paid one-third (1/3) in cash and two-thirds (2/3) in unregistered Purchaser Common Stock. The number of shares of unregistered Purchaser Common Stock to be issued shall be determined by dividing two-thirds (2/3) of the Bonus Earn Out Payment by the per share fair market value of Purchaser's unregistered Common Stock. The per share fair market value of Purchaser's unregistered Common Stock shall be the average closing price of Purchaser Common Stock, as reported on Bloomberg L.P. on the Principal Market, for the five (5) consecutive trading days ending on the last day of the third Measurement Periods. (v) For purposes of this Agreement, EBITDA shall be defined as the net income of the Company, as determined by generally accepted accounting principles, plus interest, taxes, depreciation and amortization and subject to the other restrictions or limitations on allocation of expenses as provided in this Agreement. The parties agree that no headquarters or overhead expenses, expenses related to the grant to Company employees of options to purchase shares of Purchaser Common Stock, or costs of Purchaser or its affiliates or subsidiaries or other charges of or from Purchaser will be allocated or charged to Company for purposes of determining EBITDA under this Agreement, except that direct costs of Purchaser, its affiliates or subsidiaries related to the provision of services resold by the Company shall be allocated to the Company (at agreed upon rates consistent with Purchasers other regions) for purposes of determining EBITDA hereunder.
